Title: From George Washington to Patrick Henry, 6 March 1779
From: Washington, George
To: Henry, Patrick


Dear Sir
Head Quarters Middle Brook 6 March 1779
I do myself the honor to transmit you the Returns of the Officers and Men of the Virginia line who are intitled to the donation of six Months pay, except the Return of the 13th Regt which is at Fort Pitt and that of Colo. Harrison’s Regt of Artilly which has not been yet brought in: Upon consulting the Officers of your State, they were of opinion that the donation intended for the privates could be presented in no way so satisfactory as in money, as any article that could be purchased with the sum would appear so trifling that they might think they were imposed upon by the public. The Officers have added their subsistance money to their monthly pay. If it was not the intent of the state to include it, it may be easily deducted, being in a separate Column. As the Sum will be very considerable, I would advise that some Gentleman already upon the spot should be empowered to receive and pay the money, or that an Agent may be sent up for the express purpose.
I have directed Genl Scott to remain in Virginia to superintend the recruiting Service and have furnished him with the names of such Officers already in the State on command or Furlough, as are to be detained to assist him and march the Recruits to Camp as they are collected. He will wait upon your Excellency for your orders. I have the honor to be with the highest Respect & Esteem Yr Excellency’s most obt Servt. 